DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9, 17-20 and 22 are examined herein.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 requires:
Narrowly administering 30.34 to 100.19 µg/ml cholesterol to an infant having an age up to 2 months, and 

broadly administering 14 to 114.26 µg /ml cholesterol to an infant having an age of 2 months to 4 months.
Because both of these claimed ranges of the cholesterol overlap the consumer age of 2 months, they are considered indefinite because both broad and narrow ranges are toward a similar consumer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katoku in view of Akira.


Katoku: Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy; Am J Clin Nutr l996;64:87l-7. Printed in USA. © 1996 American Society for Clinical Nutrition.

Akira: Publication No. JP 4868648 B2, published Feb. 01, 2012.



Independent claim 9
Katoku teaches methods of providing optimum amounts of cholesterol to infant (see the Abstract).

Administering to infants of a specific age
Katoku teaches said methods includes making and administering synthetic nutritional 3composition (i.e. infant formula) (Table 1) to infants from birth to 1 month, and then from 1 month to 6 months (see Subjects and feeding regiments, which anticipates and encompasses, administering to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii), therefore, such claims would have been obvious.

Amount of cholesterol
Katoku teaches methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L (0.0042 wt%); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).




Such a teaching anticipates and/or encompasses the claimed use of cholesterol being administering in concentrations of:
30.34 to 100.19 µg/ml (about 0.003 to 0.01 wt%) to an infant having an age of 2 months to 4 months, as in step (i), and 
14 to 114.26 µg/ml (about 0.001 to 0.011 wt%) to an infant having an age of up to 2 months, as in step (II), therefore, such claims would have been obvious.

No phospholipids
Katoku does not teach the use of phospholipids (see article throughout).

Prevention of conditions
There is no manipulative difference between the claims over the prior art regarding structural differences in the method of administration, the composition being administered, or the consumer claimed, therefore since the claims do not require the infants that actually have a condition that is treated with the claimed administered composition, it would be reasonable to expect that a similar administration of a similar composition having similar amounts of cholesterol to similar consumers, would function similarly wherein the amount claimed and provided (an effective amount) prevents conditions, including: hypercholesterolemia and a condition associated therewith; and/or non-optimal cognitive development, as claimed.



Further, since Katoku does not discuss that conditions, including: hypercholesterolemia and non-optimal cognitive development occurs after the formula is administered, therefore, it would be reasonable to expect that by administering such a formula these conditions are prevented.
Katoku does not discuss that hypercholesterolemia and non-optimal cognitive development occurs when the formula made is administered, as claimed. 
Akira also teaches the treatment of infants during any time period of infancy (0007) by adding mevalonolactone, mevalonic acid or mevalonic acid derivatives (0024) to an infant formula beverage (0021) for the treatment of hypercholesterolemia and conditions associated therewith (e.g. high blood cholesterol levels) (see pg. 2).
Since treatment means the administration or application of remedies (i.e. relieves or cures) to a patient, the teaching imparts that the infant formula used prevents hypercholesterolemia after its consumption and conditions associated therewith (e.g. high blood cholesterol levels).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering infant formula, as the modified teaching above, to include that the administration thereof prevents hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, as claimed, because:
Katoku does not teach that hypercholesterolemia and non-optimal cognitive development occurs when the formula made is administered, therefore, it would be reasonable to expect that by administering such a formula it prevents hypercholesterolemia and non-optimal cognitive development;
since no structural difference is set forth in the claim to further limit the method of administration, the composition being administered, or the consumer claimed, the taught methods of similarly administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development;
it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, and therefore such a functionality of the composition would have been obvious; and
Akira teaches that by adding mevalonolactone, mevalonic acid or mevalonic acid derivatives to an infant formula treatment occurs, and therefore means the administration remedies (i.e. relieves or cures) the condition of hypercholesterolemia and conditions associated therewith (e.g. high blood cholesterol levels), which shows that the art illustrates and finds such a thing to be for similar intended uses, including methods of administering infant formula (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Dependent claims
As for claim 17, Katoku teaches the composition used is an infant formula (ab.), as claimed.

As for claim 18, Katoku teaches methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L of cholesterol, which is close to the claimed use of cholesterol in concentrations of: 43 to 78 µg/ml and therefore makes it obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Katoku further provides that the amount of cholesterol used in infant formula is result effective based on the results of blood plasma cholesterol levels.  If lower amounts of cholesterol are administered in the formula, the blood plasma levels of cholesterol are significantly different from levels compared after the consumption of breast milk (see Figure 3), whereas higher amounts of cholesterol used in infant formula administered (see Table 1 and Figure 3) show cholesterol blood plasma levels are more similar to that found after the consumption of breast milk.


Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of cholesterol used in administered infant formulas used in the process of Katoku, through routine experimentation to impart the desired blood plasma cholesterol level of the infant, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

As for claims 19-20, the same reasoning applied to claim 18 makes the claimed amount of cholesterol used in the infant formulas of claims 19-20 obvious, including: 
the administration of 60 to 60.5 µg/ml of the cholesterol, as in claim 19; and 
the administration of 47 to 47.5 µg/ml of the cholesterol, as in claim 20.  

As for claim 22, Katoku’s teaching of a formula comprising 42 mg/L of cholesterol and another of 84 mg/L cholesterol, provides a difference of 42 mg/L of cholesterol between the two formulas, meaning that the synthetic nutritional composition administered to the infants, encompasses wherein infants having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, therefore said claim would have been obvious.


Response to Arguments
 	See the Advisory action of 6/28/2022 for responses to arguments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793